Citation Nr: 0724038	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for a left shoulder 
disorder.  

3.	Entitlement to service connection for hypertension.  

4.	Entitlement to service connection for acid reflux disease.  

5.	Entitlement to service connection for pityriasis rosea.  

6.	Entitlement to service connection for the residuals of a 
right index finger fracture.  

7.	Entitlement to service connection for a low back disorder.  

8.	Entitlement to service connection for a bilateral knee 
disorder.  

9.	Entitlement to service connection for bilateral shin 
splints.  

10.	Entitlement to service 
connection for a right ankle disorder.  

11.	Entitlement to service 
connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A personal hearing was scheduled, per request, before a 
Decision Review Officer at the RO.  Appellant failed to 
report for that hearing and has not requested further 
hearing.  Thus, it is concluded that there is no outstanding 
hearing request.

The issues of service connection for a right ankle disorder 
and a bilateral foot disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A chronic left shoulder disorder is not currently 
demonstrated.  

2.	Chronic hypertension is not currently demonstrated and was 
not shown within 1 year of separation from service.  

3.	Chronic acid reflux disease is not currently demonstrated.  

4.	Chronic residuals of a right index finger fracture are not 
currently demonstrated.  

5.	A chronic low back disorder is not currently demonstrated.  

6.	A chronic bilateral knee disorder is not currently 
demonstrated.  

7.	Chronic bilateral shin splints are not currently 
demonstrated.  

8.   Bilateral hearing loss was not shown in service and 
sensorineural hearing loss was not shown within 1 year 
following separation from service.

9.   Chronic pityriasis rosea is not currently demonstrated.


CONCLUSIONS OF LAW

1.	A chronic left shoulder disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.	Chronic hypertension was neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.	Chronic acid reflux disease was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.	Chronic residuals of a right index finger fracture were 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

5.	A chronic low back disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

6.	A chronic bilateral knee disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

7.	Chronic bilateral shin splints were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

8.   Chronic bilateral hearing loss was not incurred in or 
aggravated by service and a sensorineural hearing loss may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

9.   Chronic pityriasis rosea was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002 and Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2003 and August 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, regarding the issues that the Board will decide on 
the merits, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, such as hypertension or 
sensorineural hearing loss may be presumed to have been 
incurred in qualifying service if shown within 1 year 
following separation from such service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Review of the record reveals that the veteran in this case 
filed his claim for VA benefits while still on active duty.  
A VA examination was conducted in October 2003, before the 
veteran was discharged.  This examination apparently took the 
place of a separation physical examination as the record 
before the Board does not contain a separation physical.  
There are also numerous X-ray reports on file conducted in 
October 2003 on file for review.

The veteran is claiming service connection for numerous 
disabilities, including a left shoulder disorder, 
hypertension, acid reflux disease, a right index finger 
fracture, a low back disorder, bilateral knee disorder, 
bilateral shin splints, bilateral hearing loss, and 
pityriasis rosea.  Many of these disorders were acutely 
manifested while the veteran was on active duty.  For 
example, the veteran had complaints of low back pain, shin 
splints, shoulder pain, and one blood pressure reading that 
was considered on examination performed for VA prior to the 
veteran's discharge from service in October 2003 as being 
borderline hypertension.  The veteran does not, however, 
currently manifest any of these claimed disabilities in 
chronic form.  In this regard, it is noted that when examined 
for VA in October 2003, the pertinent diagnoses were of 
status post bilateral shin splints, presently asymptomatic; 
and no clear pathology to render a diagnosis of left 
shoulder, right and left knee, low back, hypertension, or 
acid reflux disease.  X-rays taken were consistent with these 
findings.  It is a basic requirement of compensation benefits 
that the disability for which service connection is claimed 
must be currently demonstrated.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As there is no current confirmation 
of the presence of these claimed disorders, service 
connection must be denied for hypertension; acid reflux 
disease; and left shoulder, low back, bilateral knee, and 
bilateral shin splint disorders.  

Regarding the veteran's claim for service connection for the 
residuals of a fracture of the right index finger, it is 
noted that the VA examination in October 2003 includes a 
diagnosis of status post right index finger fracture, without 
obvious sequelae or residuals.  The examiner stated that this 
diagnosis was made despite the fact that X-ray studies were 
normal, but was based on physical examination and medical 
records.  In history reported for clinical purposes, the 
examiner stated that the veteran had sustained a chip 
fracture of the right index finger distally and had 
apparently had a low grade infection.  He had later smashed 
the tip on a rifle bolt.  Review of the service medical 
records shows that the veteran was treated in August 1986 for 
an infection of the right index finger incurred while he was 
cleaning his weapon with a wire brush.  Examination of the 
finger showed obvious infected edema.  The initial 
assessments were to rule out foreign body versus avulsion 
fracture.  Orthopedic examination showed infection secondary 
to metal puncture, small abscess, and small bone fragment.  
Although the veteran has been diagnosed as having residuals 
of a right index finger fracture, without some sequelae, even 
minor abnormalities noted on X-ray studies, service 
connection is not warranted.  

Regarding the claim for hearing loss, service connection is 
not in order.  Appellant has been service connected for 
tinnitus.  Audiometric studies do not, however, demonstrate 
hearing loss disability as defined by the VA.  See 38 C.F.R. 
§ 3.385.  That regulation defines the criteria that must be 
demonstrated to meet the VA definition of hearing loss 
disability.  Essentially there must be abnormality shown in 
the conversational voice range.  In service examinations and 
the VA examination of October 2003 fail to show any 
significant abnormality in the conversational voice range.  
As such, service connection for bilateral defective hearing 
is not in order.

Concerning the pityriasis rosea, appellant had an episode 
during service.  He was seen in service at a dermatology 
clinic in December 2000.  It was noted that he had a history 
of an outbreak in March 1978.  He was treated with 
antihistamine to suppress the itching.  His rash reportedly 
lasted several weeks and resolved.  The examiner noted that 
once the episode cleared a patient has long-lasting immunity 
against another outbreak.  It was noted this was a minor 
temporary illness which usually has little or no symptoms.  
On the VA examination of October 2003, there were no signs of 
any skin disorder.  The history of two outbreaks was noted, 
but without scarring or cosmetic defect.  As such, there is 
no disability to service connect.  See Brammer, supra.

Finally, it is noted as to all these disorders that appellant 
has been informed of the bases of denials by the RO and 
offered the opportunity to provide additional documentation 
showing that the disorders are present on a chronic or 
continuing basis.  He has failed to provide any additional 
information and has not reported that there is additional 
information that could be sought or obtained which would show 
the presence of these disorders.

ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for hypertension is denied.  

Service connection for acid reflux disease is denied.  

Service connection for the residuals of a right index finger 
fracture is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for bilateral shin splints is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for pityriasis rosea is denied.


REMAND

The veteran is also seeking service connection for right 
ankle and bilateral foot disorders.  

Regarding these claims, it is noted that in an October 2005 
statement, the veteran's private physician indicated that the 
veteran had been treated since July 2005 for bilateral ankle 
pain.  This statement included a reference to the fact that 
copies of the physician's notes had been faxed to the RO, but 
these records, if received, have not been associated with the 
claims folder.  Review of the service medical records shows 
that the veteran had complaints of right foot pain in 1996, 
left foot and ankle pain in 1997, and right ankle pain in 
2001.  It is believed that an additional examination to 
ascertain whether the complaints noted in 2005 are related to 
those noted during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the private 
physician who submitted the statement 
dated in October 2005 and, after obtaining 
any necessary consent, request copies of 
all records of the veteran's treatment.  

2.  Thereafter, the RO/AMC should arrange 
for the veteran to undergo an appropriate 
examination to define the etiology of the 
remanded issues, if chronic pathology is 
found.  The examiners should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that the veteran 
has current foot, or ankle disorders that 
may be related to the complaints noted 
during service.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the remaining issues on appeal.  
If the determination remains unfavorable to 
the veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


